Motion Granted in Part; Order filed April 18, 2013




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-12-01167-CV
                                    ____________

      CATHY X. CLARK, ROSS A. CLARK AND HUA XU, Appellants

                                          V.

                      CHARLES HAMMOND III, Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-43081

                                      ORDER

      Appellants have filed an unopposed motion to direct the district clerk to file
legible copies of portions of the original record. The motion is granted in part. See
Tex. R. App. P. 34.5(d) (“If the clerk’s record is defective or inaccurate, the
appellate clerk must inform the trial court clerk of the defect or inaccuracy and
instruct the clerk to make the correction.”)

      Accordingly, the Harris County District Clerk is directed to file a
supplemental clerk’s record within fifteen (15) days of the date of this order,
containing legible copies of Exhibits E, F, G, J and P to the affidavit of Robert S.
Bennett (CR 156-172, 177-181, 191-192). In accordance with Rule 34.5(h), the
clerk may consult with the parties concerning the contents of the clerk’s record.
See Tex. R. App. P. 34.5(h).

      If more legible copies are not available, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement to that effect and the
parties should avail themselves of procedures under Rule 34.5(f) or 34.2. See Tex.
R. App. P. 34.5(f) and 34.2.

                                      PER CURIAM